DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 depends from cancelled claim 10.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-9 and 11-20 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  	

The recitations of the specific features of a carrier assembly for use in a vehicle in claim 1 including especially the construction of a head portion abuts along against in a force-locking manner and is supported by the support element in a non-positive manner when the fastening portion engages the vehicle component so that forces applied to the fastening area are transmitted by the head portion of the fastening element to the support element protruding from the fastening area is not taught nor is fairly suggested by the prior art of record. 
	The recitations of the specific features of a method for mounting a carrier component, configured to carry a number of functional components, to the vehicle component in claim 14 including especially the construction of fastening the fastening portion to the vehicle component so that a head portion of the fastening element abuts in a force-locking manner against and is supported by a support element of the fastening area protruding along the direction of attachment so that loads applied to the fastening area are transmitted from the fastening element to the support element, when the fastening element engages the vehicle component is not taught nor is fairly suggested by the prior art of record. 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612